-   '
..._.
        .• .
         ~'"
        -~-'24_°'s_B...(R_e_v._02_1o_s1_20_1...9)_Ju_d=gm=e=nt_in_a_c_rim_i=na=lP=e=tty=-C_as_e.;.(M_o_di_·fi_ed,;...)====-==~-==-====-==~--~-==-=Pa;;:;:g,;..eJ;,.,o;...f.;;...l                        f(,''
                                                                                                                                                                                                          ,'




                                                    UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                                     V.                                                  (For Offenses Committed On or After November I, 1987)



                               Salvador Gonzalez-Nunez                                                   Case Number: 3:19-mj-22710




                                                                                                                                    '~~
        REGISTRATION NO. 86338298
        THE DEFENDANT:
         IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                                                    ~::_J
                                                          ~----"-------------+--                                                 . . . . . ."-'--'-'"--'--'""-'-'-'""-'-'-""-"--"'"'-. . . ._._,_,____
                                                                                                                            SOUTHEf'\f\) 01:.Hi"iiC r o;~· U 1.Ui=ORNIA
         D was found guilty to count(s)                                                BY                       O~PUTY

               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                             Nature of Offense                                                                               Count Number(s)
        8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                                                     1

         D The defendant has been found not guilty on count(s)
                                                                                               --------------------
         0 Count(s)                                                                                       dismissed on the motion of the United States.
                               -----------------~



                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:
                                           '.   /


                                         {\TIME SERVED                                            D _ _ _ _ _ _ _ _ _ _ days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         1Z1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    Tuesday, July 9, 2019
                                                                                                    Date of Imposition of Sentence


        Received /
                       -
                          //

                       DUS-
                          M -------                                                                  HitfsLtO~OCK
                                                                                                     UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                                                        3:19-mj-22710
